MEMORANDUM **
Appellant Darryl Taylor neither included a claim for racial harassment or hostile work environment in his complaint nor sought to amend the complaint for that purpose. Although he raised a contention regarding the two subjects in the case management statement, he advised the court prior to the summary judgment hearing that he was withdrawing any such *945“claim.” Nevertheless, the district court granted summary judgment on the nonexistent claim. That part of the judgment is vacated.
As to the failure to promote claim, Taylor sought further discovery, but he failed to file a Rule 56(f) statement and in response to the court’s inquiry, failed to offer sufficient facts to show that additional discovery would lead to admissible evidence that might preclude summary judgment. Nidds v. Schindler Elevator Corp., 113 F.3d 912, 921 (9th Cir.1997). Thus, the district court did not abuse its discretion in denying a continuance. The grant of summary judgment on the failure to promote claim is affirmed.
Accordingly, the district court’s decision is
VACATED IN PART AND AFFIRMED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.